IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

THE STATE OF WASHINGTON,                          No. 78137-5-1

                          Respondent,

                 V.                               UNPUBLISHED OPINION

ROMAN ISOIFOVICH MISHKOV,

                          Appellant.              FILED: September 3, 2019

       SCHINDLER, J. — A jury convicted Roman lsoifovich Mishkov of residential

burglary, witness tampering, and two counts of misdemeanor violation of a court order

prohibiting contact with Jennifer Rios. By special verdict, the jury found that Mishkov

and Rios were members of the same family or household prior to or at the time he

committed the crimes. Mishkov appeals the convictions for residential burglary and

witness tampering and the special verdict. Mishkov contends (1) insufficient evidence

supports witness tampering,(2) the law of the case doctrine required the State to prove

an additional element for witness tampering and residential burglary, and (3) the court

erred by denying the motion to redact judicial findings of fact in the certified copies of

the no-contact orders. Mishkov also contends the court did not have the authority to

impose probation conditions and erred by imposing the DNA1 fee. We affirm the


       1 Deoxyribonucleic acid.
No. 78137-5-1/2

convictions and the special verdict but remand to strike the probation conditions and the

DNA fee.

                                          FACTS

         On May 23, 2017, Seattle Police Officer Gwen Morasco responded to a 911 call

reporting a "domestic violence court order violation." On the way to meet Jennifer Rios

at a Safeway parking lot, Officer Morasco checked the police database. Two domestic

violence no-contact orders were in effect that prohibited Roman lsoifovich Mishkov from

having contact with Rios.

         When Officer Morasco met Rios at the Safeway parking lot, Rios "was visibly

upset." Rios "had been crying — her eyes were red. She was nervous and shaky."

Officer Morasco interviewed Rios and took photographs of the injuries to her hand and

ankle.

         Officer Morasco accompanied Rios back to her apartment. "[T]he screen was

missing" on one of the windows by the front door. Officer Morasco knocked on the door

and announced, "Seattle Police Department, make yourself known." No one

responded. Rios gave Officer Morasco the key to the apartment. Officer Morasco used

the key to try to open the door but it was "locked from the inside." Officer Morasco

called for police backup. Officer Travis Duennes and Officer Alan Richards responded.

         Officer Richards unlocked the back door and announced, "Seattle Police, is

anybody here." "There was no response." The officers entered Rios' approximately

400-square-foot apartment. Officer Duennes "kept an eye on the closet." Officer

Duennes "noticed a small gap between two items of clothing and what appeared to be

bare skin and what at the time. . . looked almost like a stick-figure drawing of some




                                            2
No. 78137-5-1/3

sort, which ended up being a tattoo." Officer Duennes saw "the clothing start[]to move

slightly as though someone was breathing underneath it" and realized a person was

"hiding" in the closet. The officers found a man, later identified as Roman Mishkov, in

the closet.

         Mishkov was wearing pants but no shirt or shoes. The officers arrested Mishkov.

Mishkov said he "had clothes" in the apartment and "requested clothing." The officers

"put a shirt" on Mishkov "before taking him outside."

         The State charged Mishkov with domestic violence residential burglary on May

23, 2017, count 1; domestic violence felony violation of a court order entered on August

29, 2016 and a court order entered on February 27, 2017, count 2; and domestic

violence malicious mischief in the third degree, count 3. The information alleged

Mishkov committed the domestic violence crimes "against a family or household

member." Mishkov pleaded not guilty.

         Mishkov met Jason Parmalee Jr. in jail. In July 2017, Mishkov used Parmalee's

jail telephone account to send messages to Rios through Parmalee's mother Tracy

Flynn.

         On December 12, 2017, the State filed an amended information to add charges

of tampering with a witness between July 12 and July 13, 2017 and domestic violence

misdemeanor violation of a court order between May 23 and July 31, 2017. The State

also added two additional charges of domestic violence misdemeanor violation of a

court order on May 23, 2017.

         The four-day jury trial began on December 12, 2017. The State called Officer

Morasco, Officer Duennes, Officer Richards, Detective Michael Lancaster, Bellevue




                                            3
No. 78137-5-1/4

Police Detective Rachel Neff, and Department of Adult and Juvenile Detention Sergeant

Michael Allen to testify at trial.

       At the beginning of trial, the prosecutor moved to admit certified copies of the

Seattle Municipal Court no-contact orders entered on August 29, 2016 and February 27,

2017. The defense moved to redact the checkmark next to the "post conviction box"

and redact the two "boxes. . . that provide warnings as to consequences of violating the

terms of the order." Defense counsel argued the "finding of fact" in the no-contact

orders that Mishkov and Rios were "intimate partners" "should also be stricken." The

court granted the request to redact the checkmark next to the postconviction box but

denied the motion to redact the warnings or the finding of fact. The court admitted into

evidence the partially redacted certified copies of the no-contact orders. The prosecutor

displayed the no-contact orders to the jury during trial.

       Officer Morasco testified that when she met Rios in the Safeway parking lot, Rios

"was cooperative." Officer Morasco said, "She answered all my questions willingly. . . .

[S]he was very forthright and very forthcoming." Officer Morasco testified that Rios'

injuries "looked fresh" because of the blood and discoloration. The court admitted into

evidence the photographs Officer Morasco took of Rios' injuries and her car. The

photographs show "blood" and an "abrasion on . . . the bottom of her hand" and "blood"

and "discoloration on the skin" on her ankle. The photographs of the car show "a

footprint on the door and dents."

       Detective Lancaster testified that on June 20, 2017, he talked to Rios by phone

two times and she provided a recorded statement. Detective Lancaster said that after

July 13, her "responsiveness to my reaching out to her was limited and of late, I have




                                             4
No. 78137-5-1/5

been unsuccessful in contacting her." Detective Lancaster testified about his attempts

to contact Rios the day before and that morning:

              In fact, yesterday, I went to her home. I noted that the — there was
       a Christmas ornament light on in the window and the front porch light was
       on. There was no answer from the apartment. I left a business card
       asking that she call me. I attempted to find her at other locations. I went
       back this morning and my business card was gone and I didn't see it lying
       on the ground in front of her door and the porch light was out. And, again,
       I made a phone call to her and text message to her and I still have not
       heard from her.

       Detective Neff testified that she listened to telephone calls Parmalee "plac[ed]

from the jail." In one conversation, Parmalee's mother Tracy Flynn said, "I have a

message for you to give Roman"from "someone name[d] Jennifer." Detective Neff

testified that Parmalee and Flynn referred to Mishkov as "Roman the Russian."

Detective Neff "located Roman Mishkov" in the police database and found "three orders

in place and Jennifer Rios was the protected party in that order."

       Sergeant Allen testified that the Department of Adult and Juvenile Detention

keeps records "of all the inmate phone accounts" and calls from "the jail at all our

facilities." Sergeant Allen identified the telephone "calls from July 12 to July 13, 2017,

from an inmate. . . by the name of Jason Parmalee." The court admitted into evidence

the recorded jail telephone calls from July 12 and July 13, 2017.

       The prosecutor played four of the jail telephone calls for the jury. In the first call,

Flynn tells Parmalee that she has "a message for [Roman]." Parmalee asks, "[D]o you

wanna just talk to him? He's right here." Parmalee hands the telephone over to

Mishkov and Mishkov talks to Flynn:

      [MISHKOV]:             Hello.
      [FLYNN]:               Hey, Roman.
      [MISHKOV]:             Yeah.


                                              5
No. 78137-5-1/6

       [FLYNN]:                     Hi, uh my name's Tracy and I have been uh talking to
                                   someone name Jennifer.
       [MISHKOV]:                  Okay.
       [FLYNN]:                    Um, that you—uh I guess you had asked me send her
                                   a text. . .
       [MISHKOV]:                  Right-right-right.
       [FLYNN]:                    (unintelligible).
       [MISHKOV]:                  R-right.
       [FLYNN]:                    Yeah. Uh, okay. So she sent me this message last
                                   week. Um, and 1-1 tried to tell uh (unintelligible)—
                                   Jason's dad about it, and it's—urn he told me you
                                   were moved. So anyway, uh it says this is extremely
                                   important, um and it says urn after this message then
                                   she will write to you. Urn, and it says please say that
                                   uh-uh basically, she said she is strongly considering
                                   not showing up for your case because the city has
                                   pressed charges and it's gotten way more serious
                                   then [sic] she ever intended. And she said your
                                   behavior was out of control, but not to the point of
                                   getting these punishments.
       [MISHKOV]:                  Yeah.
       [FLYNN]:                    So urn anyway, um she is planning to write to you.
                                   And there was another message that urn apparently
                                   uh-uh I-1 misunderstood, I thought that you had
                                   gotten. But this was from a while back, and she said
                                   that she was gonna try to write to you using Cyn, C-Y-
                                   N's . . .
       [MISHKOV]:                  Okay.
       [FLYNN]:                    address.121

Mishkov asks Flynn to send Rios "one more message for me." Mishkov says, "Just tell

her that I love her and I'm thinking of her."

       In the second call, Parmalee asks Flynn to send "another message" for Mishkov:

"He wants it to say, baby, I'm waiting on your letter. . . . Do not talk to any detectives or

DV[31 advocates." In the third call, Parmalee tells Flynn: "[T]hat guy that asked to send

the message he wanted[,]. . . he wanted her to send the letter directly to him. . . .

Instead of sending it to me." Flynn says, "I'll let her know." In the fourth call, Flynn tells


       2   Ellipses in original.
       3 Domestic     violence.


                                                   6
No. 78137-5-1/7

Parmalee, "Jennifer responded already. . . . [T]ell him that she can't use Cyn's address

because they had a falling out. She said she does not trust her. . . . She said uh she'll

probably have to establish a PO Box or something like that."

       After the State's case-in-chief, defense counsel moved to dismiss. Defense

counsel argued insufficient evidence supported the charges and the existence of a

family or household relationship. The prosecutor conceded there was insufficient

evidence to prove felony violation of a court order "on or about May 23, 2017," count 2;

malicious mischief in the third degree, count 3; and misdemeanor violation of a court

order, count 5. The prosecutor argued the evidence supported finding Mishkov guilty of

residential burglary, count 1; tampering with a witness, count 4; misdemeanor violation

of a court order "on or about May 23, 2017," count 6; and misdemeanor violation of a

court order "between May 23, 2017 and July 31, 2017," count 7. The prosecutor also

argued evidence supported the jury considering whether a "family or household

relationship existed." The court granted the defense motion to dismiss counts 2, 3, and

5. The court denied the motion to dismiss the other charges and ruled there was

sufficient "evidence to go forward with the Domestic Violence finding." The defense did

not call any witnesses.

       Defense counsel proposed the court give a limiting instruction "to address the

language of the specific findings" in the no-contact orders. Defense counsel asked the

court to instruct the jury that the judicial findings in the no-contact orders that state the

"parties qualified as intimate partners for the purposes of the DV designation" are not

"binding upon this jury for the purposes of this special jury verdict."




                                              7
No. 78137-5-1/8

         The prosecutor objected to the proposed limiting instruction as an incorrect

statement of the law. The prosecutor argued, "The State certainly is entitled to admit

evidence at trial of prior No Contact Orders for more than the singular purpose of

proving that a No Contact Order applied to one person protecting another person."

       The court rejected the request to give the limiting instruction. The court ruled,

"Court records qualify as public records."

         In closing argument, defense counsel asserted the State did not prove beyond a

reasonable doubt that Mishkov entered or remained "unlawfully in a dwelling with intent

to commit a crime against a person or property therein." Defense counsel argued the

evidence did not show whether Rios allowed Mishkov "to go into that apartment" or

allowed Mishkov to enter to "gather his belongings from that apartment." Defense

counsel argued the jail calls established Rios "was thinking about not coming [to trial].

What her reasons, what her purpose, what her motivation may have been, we do not

know."

      The jury found Mishkov guilty of residential burglary, count 1; tampering with a

witness, count 4; misdemeanor violation of a court order on May 23, 2017, count 6; and

misdemeanor violation of a court order between May 23, 2017 and July 31, 2017, count

7. By special verdict, the jury found that Mishkov and Rios were "members of the same

family or household prior to or at the time the crime was committed." Mishkov appeals.

                                        ANALYSIS

Sufficiency of the Evidence of Witness Tampering

       Mishkov seeks reversal of the witness tampering conviction. Mishkov contends

sufficient evidence does not support each of the alternative means of committing the




                                             8
No. 78137-5-1/9

crime of witness tampering.

       The State has the burden to prove every element of the crime charged beyond a

reasonable doubt. U.S. CONST. amend. XIV; WASH. CONST. art. I, § 3; In re Winship,

397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970). "[T]he Due Process Clause

protects the accused against conviction except upon proof beyond a reasonable doubt

of every fact necessary to constitute the crime with which he is charged." Winship, 397
U.S. at 364; State v. Rich, 184 Wash. 2d 897, 903, 365 P.3d 746 (2016). Sufficiency of the

evidence is a question of constitutional law that we review de novo. Rich, 184 Wash. 2d at

903.

       Evidence is sufficient if after viewing the evidence in a light most favorable to the

State, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt. State v. Owens, 180 Wash. 2d 90, 99, 323 P.3d 1030 (2014).

A challenge to the sufficiency of the evidence admits the truth of the State's evidence.

State v. Witherspoon, 180 Wash. 2d 875, 883, 329 P.3d 888 (2014). "[A]n reasonable

inferences from the evidence must be drawn in favor of the State and interpreted most

strongly against the defendant." State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068

(1992); Jackson v. Virginia, 443 U.S. 307, 319, 99S. Ct. 2781,61 L. Ed. 2d 560 (1979).

In determining sufficiency, circumstantial evidence is no less reliable than direct

evidence. State v. Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 (1980). We defer to the

trier of fact on "issues of witness credibility." Witherspoon, 180 Wash. 2d at 883.

       "In enacting criminal statutes, the legislature may articulate a set of prohibited

behaviors as (1) a list of distinct offenses or (2) a single offense with one or more

alternative means." State v. Woodlvn, 188 Wash. 2d 157, 163, 392 P.3d 1062 (2017).




                                             9
No. 78137-5-1/10

       The parties do not dispute that witness tampering is an alternative means crime.

State v. Lobe, 140 Wash. App. 897, 902-03, 167 P.3d 627 (2007). The State charged

Mishkov with witness tampering in violation of RCW 9A.72.120(1)(a) through (c). A

person commits witness tampering if he attempts to induce a witness or a person he

believes is about to be called as a witness to (1) testify falsely or withhold any

testimony,(2) absent himself or herself from an official proceeding, and (3) withhold

information from a law enforcement agency. RCW 9A.72.120(1)(a)-(c).

       "In an alternative means case, where a single offense may be committed in more

than one way, there must be jury unanimity as to quilt for the single crime charged."

State v. Kitchen, 110 Wash. 2d 403, 410, 756 P.2d 105 (1988).4 However, if "substantial

evidence supports each alternative means," jury unanimity is not required "as to the

means by which the crime was committed." Kitchen, 110 Wn.2d at 410;5 State v.

Armstrong, 188 Wash. 2d 333, 339, 394 P.3d 373(2017)(express jury unanimity is not

required "so long as sufficient evidence supports each charged means").

       Mishkov concedes there is sufficient evidence to support finding he attempted to

induce Rios to "withhold information from a law enforcement agency." Mishkov

contends sufficient evidence does not support the jury finding he attempted to induce

Rios either to testify falsely or withhold testimony and to absent herself from trial.

Viewing the evidence in the light most favorable to the State, sufficient evidence

supports the jury finding each alternative means. The evidence shows Rios was

cooperating with the police before Mishkov communicated with her through Flynn in July

2017. Officer Morasco testified that on May 23, Rios was "very forthcoming" and


       4 Emphasis in original.
       5 Emphasis in original.


                                             10
No. 78137-5-1/11

"answered all my questions willingly." Detective Lancaster testified that on June 20,

Rios spoke to him on the phone and gave a recorded statement.

       Mishkov asked Flynn to contact Rios before the July 12 jail call. In the July 12

jail call, Flynn tells Mishkov that Rios responded she "is strongly considering not

showing up for your case." In the next recorded jail call, Parmalee asked Flynn to send

Rios another message on behalf of Mishkov—"He wants it to say, baby, I'm waiting on

your letter. . . . Do not talk to any detectives or DV advocates."

       Detective Lancaster testified that after July 13, it became increasingly difficult to

get ahold of Rios. Detective Lancaster said he made "several attempts to contact her"

through "email contact, text message contact,[and] voice contact." Detective Lancaster

said he went to Rios' home the day before he testified at trial and "[t]here was no

answer from the apartment." Detective Lancaster said that when he went back the next

morning, his business card "was gone and I didn't see it lying on the ground in front of

her door" where he left it.

       Viewing the evidence and the inferences in the light most favorable to the State,

a rational trier of fact could find that Mishkov attempted to induce Rios to withhold

testimony and absent herself from trial. We conclude sufficient evidence supports the

jury finding Mishkov guilty beyond a reasonable doubt for the crime of witness

tampering.

Law of the Case Doctrine

       Mishkov contends that under the law of the case doctrine, sufficient evidence

does not support the convictions for witness tampering and residential burglary.




                                             11
No. 78137-5-1/12

       Under the law of the case doctrine, " 'jury instructions not objected to become the

law of the case.'" State v. France, 180 Wash. 2d 809, 814, 329 P.3d 864(2014)(quoting

State v. Hickman, 135 Wash. 2d 97, 102, 954 P.2d 900 (1998)). If a to-convict instruction

erroneously includes an element of a crime not required under the law and the State

does not object, the State must prove the additional element beyond a reasonable

doubt. France, 180 Wash. 2d at 814. A defendant may challenge "the sufficiency of

evidence of the added element" for the first time on appeal. Hickman, 135 Wash. 2d at

102.

       ROW 9A.72.120(1)(a) defines the crime of "witness tampering" as an attempt to

induce a witness to "ftlestify falsely or, without right or privilege to do so, to withhold any

testimony."6 The court used 11A Washington Practice: Washington Pattern Jury

Instructions: Criminal 115.80, at 491 (4th ed. 2016)(WPIC), and WPIC 115.81, at 492,

to instruct the jury on the definition of "witness tampering" and the elements of the crime

of witness tampering. The language of the WPIC mirrors the language of the witness

tampering statute.

       Jury instruction 14 defines "witness tampering" as follows:

              A person commits the crime of tampering with a witness when he or
       she attempts to induce a witness, or person he or she has reason to
       believe is about to be called as a witness, in any official proceeding, or a
       person whom he or she has reason to believe may have information
       relevant to a criminal investigation, to testify falsely or, without right or
       privilege to do so, to withhold any testimony, or to absent himself or
       herself from any official proceedings, or to withhold from a law
       enforcement agency information which he or she has relevant to a criminal
       investigation.[7]




       6 Emphasis added.
       7 Emphasis added.



                                              12
No. 78137-5-1/13

       The to-convict jury instruction states:

               To convict the defendant of the crime of tampering with a witness
       as charged in Count FOUR, each of the following elements of the crime
       must be proved beyond a reasonable doubt:
               (1) That between July 12, 2017, and July 13, 2017, the defendant
       attempted to induce a person to testify falsely or, without right or privilege
       to do so, withhold any testimony, or absent himself or herself from any
       official proceeding, or withhold from a law enforcement agency information
       which he or she had relevant to a criminal investigation; and
               (2) That the other person was a [sic] or a person the defendant had
       reason to believe was about to be called as a witness in any official
       proceedings or a person whom the defendant had reason to believe might
       have information relevant to a criminal investigation; and
               (3) That any of these acts occurred in the State of Washington.
                If you find from the evidence that each of these elements has been
       proved beyond a reasonable doubt, then it will be your duty to return a
       verdict of guilty as to Count FOUR.
               On the other hand, if, after weighing all of the evidence, you have a
       reasonable doubt as to any one of these elements, then it will be your duty
       to return a verdict of not guilty as to Count FOUR.[8]

       RCW 9A.52.025(1) states that a person commits residential burglary when he

enters or remains in a dwelling "ft]o commit a crime against a person or property

therein."9 The court used WPIC 60.02.02, at 9, to instruct the jury on the elements of

residential burglary. The language of WPIC 60.02.02 mirrors the language of the

residential burglary statute.

       Jury instruction 7 defines "residential burglary" as follows:

              A person commits the crime of residential burglary when he or she
       enters or remains unlawfully in a dwelling with intent to commit a crime
       against a person or property therein.[10)

       The to-convict jury instruction states:

             To convict the defendant of the crime of residential burglary as
       charged in Count ONE, each of the following elements of the crime must


       8 Emphasis added.
       9 Emphasis added.
       10 Emphasis added.


                                             13
No. 78137-5-1/14

       be proved beyond a reasonable doubt:
              (1) That on or about May 23, 2017, the defendant unlawfully
       entered or remained unlawfully in a dwelling;
              (2) That the entering or remaining was with intent to commit a
       crime against a person or property therein; and
              (3) That this act occurred in the State of Washington.
              If you find from the evidence that each of these elements has been
       proved beyond a reasonable doubt, then it will be your duty to return a
       verdict of guilty as to Count ONE.
              On the other hand, if, after weighing all of the evidence, you have a
       reasonable doubt as to any one of these elements, then it will be your duty
       to return a verdict of not guilty as to Count ONE.[11]

       Mishkov contends use of the disjunctive "or" in the to-convict jury instructions for

witness tampering and residential burglary creates an alternative means, and sufficient

evidence does not support the jury finding that he attempted to induce Rios to testify

falsely or that he entered her apartment with the intent to commit a crime against

property.

       After Mishkov filed his brief, the Washington Supreme Court issued the decision

in State v. Tyler, 191 Wash. 2d 205, 422 P.3d 436 (2018). In Tyler, the court held that

including "'disjunctive terms' "in the to-convict instruction does not create alternative

means. Tyler, 191 Wash. 2d at 214 (quoting State v. Makekau, 194 Wash. App. 407, 420,

378 P.3d 577 (2016)). The court states the "inclusion of definitional language" in the to-

convict instruction "is properly read as consistent with the governing statutes" and does

not change the "nature of the single means crime." Tyler, 191 Wash. 2d at 215.12 Here, as

in Tyler, inclusion of the disjunctive statutory definition language in the to-convict jury

instructions did not create additional elements under the law of the case doctrine.




       11 Emphasis added.
       12 At oral argument, Mishkov conceded Tyler controls.



                                                 14
No. 78137-5-1/15

No-Contact Orders

        Mishkov challenges admission of the no-contact orders to prove he and Rios

were in a dating relationship. Mishkov contends the court erred by denying his motion

to redact the findings of fact that state Mishkov and Rios are in an Iiintimate partner"

relationship. Mishkov contends the judicial findings are inadmissible hearsay.13

        The State moved to admit certified copies of the Seattle Municipal Court no-

contact orders entered on August 29, 2016 and February 27, 2017 that prohibited

Mishkov from contacting Rios. The prosecutor agreed to redact the checkmark in the

box next to "Post Conviction" underneath the heading,"Domestic Violence No-Contact

Order."

        Defense counsel moved to also redact the "warnings as to consequences of

violating the terms of the order" and the "finding of fact" that states Mishkov and Rios

were in an "Nntimate partner" relationship as hearsay. Defense counsel argued the

"intimate partners" judicial finding was an out-of-court statement introduced to prove that

Mishkov and Rios were "members of the same family or household prior to or at the

time" Mishkov committed the crimes of residential burglary, count 1; witness tampering,

count 4; and misdemeanor violation of a no-contact order, count 6 and count 7. The

jury instruction for the special verdict form requires the State to prove beyond a

reasonable doubt that Mishkov and Rios were in a "dating relationship." Jury instruction

20 defines "dating relationship" as follows:

              For purposes of this case, "family or household members" means
        persons sixteen years of age or older who are presently residing together

        13 For the first time on appeal, Mishkov also contends admission of the judicial findings in the no-
contact orders violated his Sixth Amendment right to confrontation. U.S. CONST. amend. VI. The record
shows Mishkov did not object on confrontation grounds. "[A] defendant must assert his right to
confrontation at trial or the right is waived." State v. Burns, 193 Wash. 2d 190, 210, 438 P.3d 1183 (2019).


                                                     15
No. 78137-5-1/16

       or who have resided together in the past and who have or have had a
       dating relationship or a person sixteen years of age or older with whom a
       person sixteen years of age or older has or has had a dating relationship.
              "Dating relationship" means a social relationship of a romantic
       nature. In deciding whether two people had a "dating relationship," you
       may consider all relevant factors, including (a) the nature of any
       relationship between them;(b) the length of time that any relationship
       existed; and (c) the frequency of any interaction between them.

       The State argued the warnings were "relevant" to "prove beyond a reasonable

doubt the Defendant knowingly violated the no contact order. The prosecutor argued

the findings in the no-contact orders are admissible as "certified public document[s]."

The court denied the motion to redact the warnings and the findings of fact. The court

ruled the findings "are a part of the order. I'm not aware of any Rule requiring that they

not be there." The court admitted certified copies of the no-contact orders into evidence

as exhibit 11 and exhibit 12.

       Defense counsel requested the court give the jury a limiting instruction that states

the "finding that was made previously on that order is not binding upon the jury as to

any special verdicts that they may address in the future." The court denied the request

to give the limiting instruction. The court ruled, "[P]ublic documents are admissible for

facts that are within the document." The court concluded the no-contact orders "qualify

as public records" and meet "the standards required by the Rule and RCW 5.44."

       Mishkov contends the court erred in denying the motion to redact the findings of

fact that state Mishkov and Rios were in an "Nntimate partner" relationship. Mishkov

asserts the judicial findings are inadmissible hearsay. We agree.

      "Hearsay" is an out-of-court statement offered to prove the truth of the matter

asserted. ER 801(c). Whether a statement is hearsay is a question of law that we

review de novo. State v. Neal, 144 Wash. 2d 600, 607, 30 P.3d 1255 (2001); State v.


                                            16
No. 78137-5-1/17


Gonzalez-Gonzalez, 193 Wash. App. 683, 688-89, 370 P.3d 989 (2016). We review a trial

court's determination "that a hearsay exception applies" for abuse of discretion. State v.

Maoers, 164 Wash. 2d 174, 187, 189 P.3d 126 (2008).

       Certified copies of public court records are admissible under the statutes that

codify the public records exception to the hearsay rule. RCW 5.44.010, .040; State v.

Monson, 113 Wash. 2d 833, 844-45, 784 P.2d 485 (1989).

       Former RCW 5.44.010 (1997)14 states:

       The records and proceedings of any court of the United States, or any
       state or territory, shall be admissible in evidence in all cases in this state
       when duly certified by the attestation of the clerk, prothonotary or other
       officer having charge of the records of such court, with the seal of such
       court annexed.

       Former RCW 5.44.040 (1991)15 states:

       Copies of all records and documents on record or on file in the offices of
       the various departments of the United States and of this state or any other
       state or territory of the United States, when duly certified by the respective
       officers having by law the custody thereof, under their respective seals
       where such officers have official seals, shall be admitted in evidence in the
       courts of this state.

       However, in Monson, the Washington State Supreme Court held that "'to be

admissible,'"the certified public record "'must contain facts and not conclusions

involving the exercise of judgment or discretion or the expression of opinion.'" Monson,
113 Wash. 2d at 839 (quoting Steel v. Johnson, 9 Wash. 2d 347, 358, 115 P.2d 145 (1941)).

"'The subject matter must relate to facts which are of a public nature, it must be

retained for the benefit of the public and there must be express statutory authority to


       14 The legislature amended RCW 5.44.010 in 2019 to add the language "or any federally
recognized Indian tribe." LAWS OF 2019, ch. 39, § 1 (effective July 28, 2019).
        15 The legislature amended RCW 5.44.040 in 2019 to add the language "or any federally
recognized Indian tribe." LAWS OF 2019, ch. 39, § 2(effective July 28, 2019).



                                                 17
No. 78137-5-1/18

compile the report.'" Monson, 113 Wash. 2d at 839 (quoting Steel, 9 Wash. 2d at 358). In In

re Detention of Pouncy, 168 Wash. 2d 382, 393-94, 229 P.3d 678 (2010)16 (quoting

Monson, 113 Wash. 2d at 839), the court reiterated, "[T]he proffered document'must

contain facts and not conclusions involving the exercise of judgment or discretion or the

expression of opinion.'"

       Here, the court improperly allowed the State to use the court findings that

Mishkov and Rios were in an "Nntimate partner" relationship to prove the truth of the

matter asserted. In Pouncy, the court held that to use judicial findings to prove the truth

of the matter asserted constitutes inadmissible hearsay. Pouncy, 168 Wash. 2d at 393;

see also In re Det. of Coe, 175 Wash. 2d 482, 504-05, 286 P.3d 29 (2012)(public records

exception does not apply to admission of substantive evidence " 'reflecting the exercise

of skill, judgment, and discretion' ")(quoting 5C KARL B. TEGLAND, WASHINGTON

PRACTICE: EVIDENCE LAW AND PRACTICE § 803.37, at 96 (5th ed. 2007)); State v.

Benefiel, 131 Wash. App. 651, 655-56, 128 P.3d 1251 (2006)(admission of a certified

copy of judgment and sentence that "is not a statement made for the purpose of

establishing some fact and it does not constitute a statement the declarant would

reasonably believe would be used by the prosecutor in a later trial").

       Although the trial court erred in admitting the judicial finding that Mishkov and

Rios were in an "Nntimate partner" relationship, the admission did not materially affect

the outcome. An evidentiary error "is prejudicial if, 'within reasonable probabilities, had

the error not occurred, the outcome of the trial would have been materially affected.'"

Neal, 144 Wash. 2d at 611 (quoting State v. Smith, 106 Wn2d 772, 780, 725 P.2d 951

(1986)).

       16   Internal quotation marks omitted.


                                                18
No. 78137-5-1/19

       Other evidence established a dating relationship. On May 23, 2017, Officer

Morasco responded to a 911 "domestic violence" call from Rios. Two "Domestic

Violence No Contact Orders" prohibited Mishkov from having any contact with Rios.

When the police arrested Mishkov inside Rios' apartment, he was not wearing a shirt or

shoes and asked the police if he could put on a shirt. The evidence showed Mishkov

"had clothes" in the apartment. The evidence showed Mishkov and Rios continued to

be involved in a relationship after the police arrested him. In the jail telephone calls,

Mishkov uses the romantic expression "baby" when communicating indirectly with Rios.

Mishkov asks Parmalee's mother Flynn to tell Rios, "I love her and I'm thinking of her."

We conclude the erroneous admission of the judicial findings did not materially affect

the jury finding beyond a reasonable doubt that Mishkov and Rios were in a dating

relationship at the time Mishkov committed the crimes of witness tampering, residential

burglary, and misdemeanor violation of a no-contact order.

Authority To Impose Probation Conditions

       Mishkov contends that because the court imposed the maximum sentence for the

gross misdemeanor convictions, the court erred by imposing probation conditions.

      The legislature gives courts the power to suspend a sentence. State v. Parent,

164 Wash. App. 210, 212, 267 P.3d 358 (2011). Under RCW 9.95.210(1)(a), a sentencing

court may suspend a portion of a misdemeanor sentence and impose probation

conditions. But where, as here, the court imposes the maximum term, the court lacks

the authority to impose probation or conditions. State v. Gailus, 136 Wash. App. 191, 201,

147 P.3d 1300 (2006), overruled on other grounds by State v. Sutherby, 165 Wash. 2d
870, 204 P.3d 916 (2009).




                                             19
No. 78137-5-1/20

       The court entered a misdemeanor judgment and sentence on the domestic

violence misdemeanor violation of a court order convictions, count 6 and count 7.

Although under the heading "Judgment and Sentence Non-Felony" the court checks the

box "SUSPENDING Sentence," the court sentenced Mishkov to the maximum term of

364 days on each conviction to run concurrently with the felony judgment and sentence.

Nevertheless, the court imposed probation conditions. Because the court sentenced

Mishkov to the maximum term of 364 days and did not suspend any portion of the

sentence, the court did not have the authority to impose probation conditions.

DNA Fee

       Mishkov contends, and the State concedes, the court must remand to strike

imposition of the $100 DNA fee because the State previously collected Mishkov's DNA

due to a prior conviction. We accept the State's concession as well taken. See RCW

43.43.7541; State v. Ramirez, 191 Wash. 2d 732, 747, 426 P.3d 714 (2018).

      We affirm the convictions and the special verdict but remand to strike the

probation conditions imposed as part of the misdemeanor judgment and sentence and

to strike the DNA fee.




                                            6(),(4vco, c)
WE CONCUR:




            ,   9/                         20